DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 25 Jun 2019.
Claims 1, 9, 10, 14, and 18 were amended. Claims 19-20 are newly presented.
Claims 1-20 are currently pending and have been examined.	

Claim Objections
Claim 18 is objected to because of the following informalities: lines 2-3 recite “causes the processor performs”, which is being interpreted as “causes the processor to perform.” Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17559698 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other, differing only in one particular element that is transmitted to the target object. Similarly, claim 6 is provisionally rejected over claim 14, claim 7 is provisionally rejected over claims 15-16, claim 19 over claim 18, and claim 20 over claim 20. See below for further explanation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16473275
17559698
1. A car-hailing method, being applied to a second terminal used by a second user, comprising:
10. A car-hailing method, being applied to a second terminal used by a second user, the method comprising:
receiving a car-hailing notification sent by a first terminal;
 
and sending car-hailing information to a target object according to the car-hailing notification, the car-hailing information comprising at least a geographical location of the first terminal, user information of the first user and a destination.
sending car-hailing information to a target object, the car-hailing information comprising at least a geographical location of the first terminal and a destination.
 
 
6. The method according to claim 5, wherein after sending car-hailing information to a target object according to the car-hailing notification, the method further comprises:
14. The method according to claim 10, further comprising:
communicating with a third terminal of a vehicle providing passenger service and the first terminal, the communication comprising at least one of talking, text information or image information.
communicating with a third terminal of a vehicle providing passenger service, the communication comprising at least one of talking, text information or image information.
 
 
7. The method according to claim 5, further comprising:
15. The method according to claim 14, further comprising:

sending, to the third terminal, confirmation information that the first terminal has arrived.
 
 
7. The method according to claim 5, further comprising:
16. The method according to claim 10, further comprising:
prompting vehicle-traveling information of the first terminal according to a user instruction of the second user, wherein the vehicle-traveling information comprises at least one of whether the destination has been reached, a current geographical location, a distance from the destination, estimated arrival time or road conditions ahead.
prompting the vehicle-traveling information of the first terminal.
 
 
19.  A car-hailing device, comprising:
18. A car-hailing device, comprising:
a memory configured to store computer instructions;
a memory configured to store computer instructions;
and one or more processors configured to execute the computer instructions to perform the car-hailing method according to claim 5.
and one or more processors configured to execute the computer instructions to perform steps of the car-hailing method according to claim 10.
 
 
20. A computer readable storage medium comprising computer instructions stored thereon, which, when executed on a processor, causes the processor performs the car-hailing method according to claim 5.
20. A computer readable storage medium comprising computer instructions stored thereon, which, when executed on a processor, causes the processor performs steps of the car-hailing method according to claim 10.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
The car-hailing instruction receiver configured to receive a car-hailing instruction in claims 10 and 14;
The car-hailing notification/information sender configured to send a car-hailing notification/information in claims 10 and 14;
The vehicle-traveling information prompter configured to prompt vehicle-traveling information in claims 11 and 16; 
The user information acquirer configured to acquire the user information in claim 12;
The communicator configured to communicate with a third terminal of a vehicle in claim 15; and
The terminal position detector configured to detect whether the first terminal is located within a selected range of the destination and the confirmation information sender configured to send confirmation information in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “sending, to the third terminal,” in line 5, emphasis added. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "a second terminal associated with the first terminal" in lines 3-4, emphasis added. There is insufficient antecedent basis for this limitation in the claim. Claims 12-13 depend from claim 10 and inherit these 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim recites implementing the method using transitory forms of signal transmission. In particular, the claims recite “A computer readable storage medium comprising computer instructions stored thereon.” Applicant’s originally filed specification does not define the storage medium as a non-transitory medium, and therefore the broadest reasonable interpretation of the claim is that it is a transitory storage medium. Transitory forms of signal transmission, such as a compact disc or a carrier wave, recites a non-statutory embodiment. See MPEP 2106.03(II), citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Therefore, claim 18 is drawn to a non-statutory embodiment. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-4, and 9 recite a method and a computer for implementing the method, claims 5-8, 14-17, 
Step 2A, prong 1: The independent claims recite receiving a car-hailing instruction; and sending a car-hailing notification to a second user associated with the first user in accordance with the car-hailing instruction so that the second user sends car-hailing information to a target object according to the car-hailing notification, the car-hailing information comprising at least a geographical location of the first user, user information of the first user and a destination. Relaying a car-hailing request including details between users to a car-hailing service constitutes at least one of managing interpersonal behavior and/or a commercial interaction, which fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are the first terminal, the second terminal, and the target object. In claim 5 the additional elements are the first and second terminals and the target object. In claim 10 the additional elements are the car-hailing device, the car-hailing instruction receiver, the car-hailing notification sender, the target object, and the first and second terminals. Applicant’s originally filed specification discloses that the “target object may be a server of car-hailing software, or a designated terminal, such as an on-line car-hailing order receiving driver fixedly allocated to the first user,” and expressly does not limit the embodiment thereto as on p. 11, ll. 1-4. The first and second terminals are disclosed as “any device having a data communication function” as on p. 5, ll. 1-9. 
 Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the commercial interaction. Claims 2, 7, 11, and 16 recite receiving at least one of several types of vehicle location information responsive to a user inquiry. Claims 3 and 12 recite receiving user descriptive information. Claim 4 recites receiving the car-hailing instruction responsive to a button push. Claims 6 and 15 recite communicating with a third user of a vehicle providing passenger service and the first terminal, the communication comprising at least one of talking, text information or image information. Claims 8 and 17 recite determining whether the first user is within a range of a destination and sending a notification to a third user when the first user is within the range as instructed by the second user. Claims 9, 14, and 18-20 recite that the method is implemented using computing elements. Claim 13 recites 
Step 2A, prong 2: Claims 9, 14, and 19-20 recite that the method is implemented using computing elements. Dependent claims are read to incorporate the limitations of the claims from which they depend, including the independent claims. Therefore, even though the claim language of claims 9, 14, and 19-20 do not individually recite the abstract idea, read in light of the independent claim, these claims still recite an abstract idea, which is implemented using the elements of these claims. Otherwise, the dependent claims recite additional elements that are, for example, third terminals, vehicle terminals, or elements implemented within the terminals. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1, 2, 4-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20170169622 to Marueli et. al. (“Marueli”) in view of U.S. Patent Publication No. 20090317066 to Shibasaki et. al. (“Shibasaki”).
Claim 1
Marueli discloses the following elements:
A car-hailing method, being applied to a first terminal used by a first user, the method comprising: ([0076] a method for authorizing transportation for another user)
receiving a car-hailing instruction; ([0042] passenger generates request using application logic of the passenger’s device)
and sending a car-hailing notification to a second terminal associated with the first terminal in accordance with the car-hailing instruction so that ([0045] when authorization is needed, the ride request information is sent to the authorizing party’s device)
the second terminal sends car-hailing information to a target object according to the car-hailing notification, ([0045] authorizing party’s device sends transportation request to the backend system authorizing the transportation request)
the car-hailing information comprising at least a geographical location of the first terminal, user information of the first user and a destination. ([0065] transportation request data may include current 
Marueli discloses that a user may request a ride, that the ride may need to be authorized by a third party, and that the third party may authorize the ride and may originate the ride request. Therefore, at the breadth of the claim language, the claim is met Nevertheless, in the interest of compact prosecution, Shibasaki discloses that the child device acquires information specifying content to be purchased and sends a purchase instruction to the parent device. The parent device makes a purchase request for the content to the content distributing apparatus. Shibasaki, paragraph [0052], [0164]-[0165]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the parent-approved transportation system of Marueli the child-to-parent-to-server request as disclosed by Shibasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 2
Marueli in view of Shibasaki discloses the elements of claim 1, above. Marueli also discloses:
prompting vehicle-traveling information according to a user instruction of the first user, wherein the vehicle-traveling information comprises at least one of whether the destination has been reached, a current geographical location, a distance from the destination, estimated arrival time or road conditions ahead. ([0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0017] application may provide user with real-time updates of driver’s location including after the ride has begun; [0048] authorizing party may be notified of the progress of the transportation, including a notification that the passenger has reached the destination; [0049] computing device of the passenger (first user) may display various information about the request before, during, or after fulfillment of the request, including that information shared with the authorizing party – in combination with [0048] this discloses that the passenger may receive the same location updates as the authorizing party; [0065] system may provide an expected time of arrival)
Claim 4
Marueli in view of Shibasaki discloses the elements of claim 1, above. Marueli also discloses:
wherein before receiving a car-hailing instruction, the method further comprises operating a car-hailing response functional . ([0017] application may provide functionality for calling or texting another user; see also [0021], [0045], [0054])

Claim 5
Marueli discloses the following elements:
A car-hailing method, being applied to a second terminal used by a second user, comprising: ([0076] a method for authorizing transportation for another user)
receiving a car-hailing notification sent by a first terminal; ([0042] passenger generates request using application logic of the passenger’s device; [0045] when authorization is needed, the ride request information is sent to the authorizing party’s device)
and sending car-hailing information to a target object according to the car-hailing notification, the car-hailing information comprising at least a geographical location of the first terminal, user information of the first user and a destination. ([0045] authorizing party’s device sends 
Marueli discloses that a user may request a ride, that the ride may need to be authorized by a third party, and that the third party may authorize the ride and may originate the ride request. Therefore, at the breadth of the claim language, the claim is met. Nevertheless, in the interest of compact prosecution, Shibasaki discloses that the child device acquires information specifying content to be purchased and sends a purchase instruction to the parent device. The parent device makes a purchase request for the content to the content distributing apparatus. Shibasaki, paragraph [0052], [0164]-[0165]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the parent-approved transportation system of Marueli the child-to-parent-to-server request as disclosed by Shibasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 6
Marueli in view of Shibasaki discloses the elements of claim 5, above. Marueli also discloses:
wherein after sending car-hailing information to a target object according to the car-hailing notification, the method further comprises: communicating with a third terminal of a vehicle providing passenger service and the first terminal, the communication comprising at least one of talking, text information or image information. ([0016]-[0017] application may provide functionality for calling or texting another user, specifically for letting the passenger (first user) contact the driver; see also [0021], [0045], [0054])
Claim 7
Marueli in view of Shibasaki discloses the elements of claim 5, above. Marueli also discloses:
prompting vehicle-traveling information of the first terminal according to a user instruction of the second user, wherein the vehicle-traveling information comprises at least one of whether the destination has been reached, a current geographical location, a distance from the destination, estimated arrival time or road conditions ahead. ([0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0017] application may provide user with real-time updates of driver’s location including after the ride has begun; [0048] authorizing party may be notified of the progress of the transportation, including a notification that the passenger has reached the destination, based on location information from the passenger’s device; [0065] system may provide an expected time of arrival)

Marueli in view of Shibasaki discloses the elements of claim 5, above. Marueli also discloses:
detecting whether the first terminal is located within a selected range of the destination; ([0040] passenger location is tracked using passenger device; [0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0048] system tracks the progress of the transportation, sends a notification that the passenger has reached the destination, based on location information from the passenger’s device)
and in response to the fact that the first terminal is located within the selected range, sending, to the third terminal, confirmation information that the first terminal has arrived according to a user instruction of the second user. ([0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0040] passenger location is tracked using passenger device; [0073] server may provide navigation information and real-time updates to the driver device and direct the driver to the destination location; [0048] system tracks the progress of the transportation, sends a notification that the passenger has reached the destination, based on location information from the passenger’s device; [0021] driver is permitted to rate the passenger upon completion of the ride)

Marueli in view of Shibasaki discloses the elements of claim 1, above. Marueli also discloses:
A car-hailing device, comprising: (backend system 116, fig. 1, paragraph [0055])
a memory configured to store computer instructions; ([0055] server, data store; [0056] processors and memory elements; [0057] memory may store software/firmware to perform processes disclosed)
and one or more processors configured to execute the computer instructions to perform the car-hailing method according to claim 1. ([0055] server, data store; [0056] processors and memory elements; [0057] memory may store software/firmware to perform processes disclosed)
Claim 10
Marueli discloses the following elements:
A car-hailing device, comprising: (backend system 116, fig. 1, paragraph [0055])
a car-hailing instruction receiver configured to receive a car-hailing instruction; (communication interface 312, fig. 3; [0042] passenger generates request using application logic of the passenger’s device)
and a car-hailing notification sender configured to send a car-hailing notification to a second terminal associated with the first terminal in accordance with the car-hailing instruction, 
so that the second terminal sends car-hailing information to a target object according to the car-hailing notification, ([0045] authorizing party’s device sends transportation request to the backend system authorizing the transportation request)
the car-hailing information comprising at least a geographical location of the first terminal, user information of the first user and a destination. ([0065] transportation request data may include current location of the passenger (first terminal), identification (user information) of the passenger, and a destination of the passenger; [0071] transportation request may originate with authorizing entity’s device)
Marueli discloses that a user may request a ride, that the ride may need to be authorized by a third party, and that the third party may authorize the ride and may originate the ride request. Therefore, at the breadth of the claim language, the claim is met Nevertheless, in the interest of compact prosecution, Shibasaki discloses that the child device acquires information specifying content to be purchased and sends a purchase instruction to the parent device. The parent device makes a purchase request for the content to the content distributing apparatus. Shibasaki, paragraph [0052], [0164]-[0165]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the parent-approved transportation system of Marueli the child-to-parent-to-server request as disclosed by Shibasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary 
Claim 11
Marueli in view of Shibasaki discloses the elements of claim 10, above. Marueli also discloses:
a first vehicle-traveling information prompter configured to prompt vehicle-traveling information according to a user instruction of the first user, wherein the vehicle-traveling information comprises at least one of whether the destination has been reached, a current geographical location, a distance from the destination, estimated arrival time or road conditions ahead. ([0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0017] application may provide user with real-time updates of driver’s location including after the ride has begun; [0048] authorizing party may be notified of the progress of the transportation, including a notification that the passenger has reached the destination; [0049] computing device of the passenger (first user) may display various information about the request before, during, or after fulfillment of the request, including that information shared with the authorizing party – in combination with [0048] this discloses that the passenger may receive the same location updates as the authorizing party; [0065] system may provide an expected time of arrival)

Marueli in view of Shibasaki discloses the elements of claim 10, above. Marueli also discloses:
further comprising a car-hailing response functional . ([0017] application may provide functionality for calling or texting another user; see also [0021], [0045], [0054])
Marueli does not explicitly disclose that the communication functions may be initiated with a functional key. However, Shibasaki discloses that manipulation of input buttons may be used to induce contact with another user to request authorization for a purchase, i.e. prior to receiving the purchase instruction, in [0139]. See also [0083], [0166]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the contact function of Marueli the button as disclosed by Shibasaki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 14
Marueli in view of Shibasaki discloses the elements of claim 5, above. Marueli also discloses:
a car-hailing notification receiver configured to receive a car-hailing notification sent by a first terminal; (communication interface 312, fig. 3; [0042] passenger generates request using application logic of the passenger’s device)
and a car-hailing information sender configured to send car-hailing information to a target object according to the car-hailing notification, the car-hailing information comprising at least a geographical location of the first terminal, user information of the first user and a destination. (communication interface 312, fig. 3; [0045] when authorization is needed, the ride request information is sent to the authorizing party’s device; [0065] transportation request data may include current location of the passenger (first terminal), identification (user information) of the passenger, and a destination of the passenger; [0071] transportation request may originate with authorizing entity’s device)
Claim 15
Marueli in view of Shibasaki discloses the elements of claim 14, above. Marueli also discloses:
a communicator configured to communicate with a third terminal of a vehicle providing passenger service and the first terminal, the communication comprising at least one of talking, text information or image information. (communication interface 312, fig. 3; [0017] application may provide functionality for calling or texting another user; see also [0021], [0045], [0054])

Marueli in view of Shibasaki discloses the elements of claim 14, above. Marueli also discloses:
a second vehicle-traveling information prompter configured to prompt the vehicle-traveling information of the first terminal according to a user instruction of the second user, wherein the vehicle-traveling information comprises at least one of whether the destination has been reached, a current geographical location, a distance from the destination, estimated arrival time or road conditions ahead. ([0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0017] application may provide user with real-time updates of driver’s location including after the ride has begun; [0048] authorizing party may be notified of the progress of the transportation, including a notification that the passenger has reached the destination; [0049] computing device of the passenger (first user) may display various information about the request before, during, or after fulfillment of the request, including that information shared with the authorizing party – in combination with [0048] this discloses that the passenger may receive the same location updates as the authorizing party; [0065] system may provide an expected time of arrival)
Claim 17
Marueli in view of Shibasaki discloses the elements of claim 14, above. Marueli also discloses:
a terminal position detector configured to detect whether the first terminal is located within a selected range of the destination; ([0040] passenger location is tracked using passenger device; [0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0048] system tracks the progress of the transportation, sends a notification that the passenger has reached the destination, based on location information from the passenger’s device)
and a confirmation information sender configured to, in response to the fact that the first terminal is located within the selected range, send, to a third terminal, confirmation information that the first terminal has arrived according to the user instruction of the second user. ([0011] passenger (first user) and authorizing party (second user) may receive a current location of the driver; [0040] passenger location is tracked using passenger device; [0073] server may provide navigation information and real-time updates to the driver device and direct the driver to the destination location; [0048] system tracks the progress of the transportation, sends a notification that the passenger has reached the destination, based on location information from the passenger’s device; [0021] driver is permitted to rate the passenger upon completion of the ride)
Claim 18
Marueli in view of Shibasaki discloses the elements of claim 1, above. Marueli also discloses:
A computer readable storage medium comprising computer instructions stored thereon, which, when executed on a processor, causes the processor performs the car-hailing method according to claim 1. ([0055] server, data store; [0056] processors and memory elements; [0057] memory may store software/firmware to perform processes disclosed)
Claim 19
Marueli in view of Shibasaki discloses the elements of claim 5, above. Marueli also discloses:
A car-hailing device, comprising: (backend system 116, fig. 1, paragraph [0055])
a memory configured to store computer instructions; ([0055] server, data store; [0056] processors and memory elements; [0057] memory may store software/firmware to perform processes disclosed)
and one or more processors configured to execute the computer instructions to perform the car-hailing method according to claim 5. ([0055] server, data store; [0056] processors and memory elements; [0057] memory may store software/firmware to perform processes disclosed)
Claim 20
Marueli in view of Shibasaki discloses the elements of claim 5, above. Marueli also discloses:
A computer readable storage medium comprising computer instructions stored thereon, which, when executed on a processor, causes the processor performs the car-hailing method according to claim 5. ([0055] server, data store; [0056] processors and memory 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20170169622 to Marueli et. al. (“Marueli”) in view of U.S. Patent Publication No. 20090317066 to Shibasaki et. al. (“Shibasaki”) and further in view of U.S. Patent Publication No. 20170220966 to Wang (“Wang”).
Claim 3
Marueli in view of Shibasaki discloses the elements of claim 1, above. Marueli also discloses:
before receiving a car-hailing instruction, the method further comprises: ([0071] when a user opens the application, the server acquires passenger account data – this is prior to receiving a car-hailing instruction)
acquiring the user information of the first user, ([0014] user account data includes user information including preference information; [0039] passenger may be identified in request authorized by second party; passenger identifying information may be acquired from a passenger account; [0062] passenger account data may include any suitable information including preferred type of car)
Marueli discloses that user account information may include a preferred type of car, which one having ordinary skill in the art may reasonably conclude includes an accessible vehicle for users requiring mobility aids. Nevertheless, Marueli does not explicitly disclose that the passenger account data may include “user defect descriptive information.” However, Wang discloses:
wherein the user information comprises at least user defect descriptive information, which comprises at least one of a visual defect, a hearing defect, a language communication defect or physical disability. ([0075] user profile data may indicate that the passenger has a disability and may need a particular vehicle, such as one with a wheelchair lift, or that the passenger may need to bring a seeing-eye dog or other service animal)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the passenger profile and preference information of Marueli the user accessibility information as disclosed by Wang in order to “help the system identify, match, and dispatch a service provider to carry out that customer's service request based on his or her preference.” 
Claim 12
Marueli in view of Shibasaki discloses the elements of claim 10, above. Marueli also discloses:
a user information acquirer configured to acquire the user information of the first user, ([0014] user account data includes user information including preference information; [0039] passenger may be identified in request authorized by second party; passenger identifying information may be acquired from a passenger account; [0062] passenger account data may include any suitable information including preferred type of car)
Marueli discloses that user account information may include a preferred type of car, which one having ordinary skill in the art may reasonably conclude includes 
wherein the user information comprises at least user defect descriptive information, which comprises at least one of a visual defect, a hearing defect, a language communication defect or physical disability. ([0075] user profile data may indicate that the passenger has a disability and may need a particular vehicle, such as one with a wheelchair lift, or that the passenger may need to bring a seeing-eye dog or other service animal)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the passenger profile and preference information of Marueli the user accessibility information as disclosed by Wang in order to “help the system identify, match, and dispatch a service provider to carry out that customer's service request based on his or her preference.” 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 20180211348 to Narayan et. al. discloses a system for transporting a vulnerable population in which a requestor can request a ride for a third-party rider;
U.S. Patent Publication No. 20180137593 to Djuric et. al. discloses a system in which a user’s physical disability may be identified and considered for purposes of assigning a ride share vehicle to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628